Case 0:20-cv-60214-WPD Document 28 Entered on FLSD Docket 04/23/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-60214-CIV-DIMITROULEAS

  OJ COMMERCE LLC,

          Plaintiff,

  v.

  BEAZLEY USA SERVICES, INC.,

        Defendant.
  _____________________________________/


       ORDER GRANTING PLAINTIFF OJ COMMERCE, LLC’S MOTION TO DISMISS
                BEAZLEY USA SERVICES, INC’S COUNTERCLAIM


          THIS CAUSE is before the Court upon Plaintiff OJ COMMERCE LLC (“Plaintiff” or

  “OJ Commerce”)’s Motion to Dismiss Defendant BEAZLEY USA SERVICES, INC

  (“Defendant” or “Beazley”)’s Counterclaim, filed on March 19, 2020. [DE 20]. The Court has

  carefully considered the Motion [DE 20], Beazley’s Response in Opposition [DE 26], the Reply

  [DE 27], and is otherwise fully advised in the premises. For the reasons set forth below, the

  Court grants the Motion to Dismiss.

          I. Background

          On January 14, 2020, Plaintiff OJ Commerce filed suit against Defendant Beazley in the

  Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, alleging

  breach of contract by Plaintiff OJ Commerce the insured against Defendant Beazley the insurer.

  See [DE 1-3]. Defendant removed the case to this Court on January 31, 2020 on diversity of

  citizenship grounds. See [DE 1]. OJ Commerce’s Complaint arose from Beazley’s alleged

                                                  1
Case 0:20-cv-60214-WPD Document 28 Entered on FLSD Docket 04/23/2020 Page 2 of 7



  breaches of contract for its refusal to provide coverage for suits filed against OJ Commerce

  pursuant to the Media Liability Coverage provision of the insurance Policy. See [DE 1-3]. The

  alleged breaches by Beazley were with regard to Beazley’s failure to provide coverage for two

  lawsuits against OJ Commerce alleging trademark and unfair competition claims stemming from

  Plaintiff’s listing and selling certain products online: Guidecraft, Inc. v. OJ Commerce LLC et

  al. and Noco Company v. OJ Commerce, LLC et al. Plaintiff alleged the following four claims in

  its original Complaint: Count I – Breach of Policy Agreement (Guidecraft); Count II – Breach of

  2018 Policy Agreement (Guidecraft); Count III – Breach of Policy Agreement (Noco); and

  Count IV – Breach of 2018 Policy Agreement (Noco). See [DE 1-3]. Defendant Beazley

  removed the case to federal court on January 31, 2020, on the grounds of diversity of citizenship

  jurisdiction, see 28 U.S.C. ' 1332(a). On February 24, 2020, Plaintiff filed a Notice of

  Voluntary Dismissal Counts I and II [DE 10], which the Court approved on February 25, 2020.

  [DE 11]. The operative Complaint, therefore, only alleges claims as to Beazley’s breach of

  contract for failure to provide coverage for the Noco lawsuit.

         On February 25, 2020, Beazley filed an Answer and Affirmative Defenses [DE 12],

  which it replaced on February 27, 2020 with an Amended Answer, Affirmative Defenses, and

  Counterclaim. See [DE 13]. Therein, Beazley alleges the following four counterclaims against

  Counter-Defendant OJ Commerce: Count I – Declaratory Judgment – Guidecraft Claim under

  2018-19 Policy; Count II – Declaratory Judgment – Guidecraft Claim under 2017-18 Policy;

  Count III – Declaratory Judgment – Noco Claim under 2018-19 Policy; and Count IV --

  Declaratory Judgment – Noco Claim under 2017-18 Policy. See id. OJ Commerce filed the

  instant Motion on March 19, 2020, requesting that the Court enter an order dismissing Beazley’s

                                                   2
Case 0:20-cv-60214-WPD Document 28 Entered on FLSD Docket 04/23/2020 Page 3 of 7



  Counterclaims. OJ Commerce seeks dismissal of Counterclaims III and IV pursuant to Fed. R.

  Civ. P. 12(b)(6) for failure to state a claim, and dismissal of Counterclaims I and II pursuant to

  Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction. [DE 20].

          II. Standard of Review
          Under Rule 12(b)(6), a motion to dismiss should be granted only if the plaintiff is unable

  to articulate “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007) (abrogating Conley, 355 U.S. at 41). “A claim has facial

  plausibility when the pleaded factual content allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

  (2009) (citing Twombly, 550 U.S. at 556). The allegations of the claim must be taken as true and

  must be read to include any theory on which the plaintiff may recover. See Linder v.

  Portocarrero, 963 F. 2d 332, 334-36 (11th Cir. 1992) (citing Robertson v. Johnston, 376 F. 2d

  43 (5th Cir. 1967)). However, the court need not take allegations as true if they are merely

  “threadbare recitals of a cause of action’s elements, supported by mere conclusory statements.”

  Iqbal, 129 S. Ct. at 1949. In sum, “a district court weighing a motion to dismiss asks ‘not

  whether a plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to

  support the claims.’” Twombly, 550 U.S. at n. 8 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236

  (1974), overruled on other grounds, Davis v. Scherer, 468 U.S. 183 (1984)). “A court's review

  on a motion to dismiss is ‘limited to the four corners of the complaint.’” Wilchombe v. TeeVee

  Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas Cnty., 285 F.3d

  1334, 1337 (11th Cir. 2002)). However, “[a] court may consider only the complaint itself and

  any documents referred to in the complaint which are central to the claims,” id. (citing Brooks v.


                                                      3
Case 0:20-cv-60214-WPD Document 28 Entered on FLSD Docket 04/23/2020 Page 4 of 7



  Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997)).

         A motion to dismiss for lack of subject matter jurisdiction brought pursuant to Rule

  12(b)(1) of the Federal Rules of Civil Procedure may present either a facial or a factual challenge

  to the complaint. See McElmurray v. Consol. Gov't, 501 F.3d 1244, 1251 (11th Cir. 2007). In a

  facial challenge, a court is required only to determine if the plaintiff has “sufficiently alleged a

  basis for subject matter jurisdiction, and the allegations in [the] complaint are taken as true for

  purposes of the motion.” Id. at 1251. By contrast, a factual attack “challenge[s] ‘the existence of

  subject matter jurisdiction in fact, irrespective of the pleadings, and matters outside the pleadings

  ... are considered.’ ” McElmurray, 501 F.3d at 1251 (quoting Lawrence v. Dunbar, 919 F.2d

  1525, 1529 (11th Cir. 1990)). In a factual attack, “no presumptive truthfulness attaches to [a]

  plaintiff's allegations,” Lawrence, 919 F.2d at 1529 (quoting Williamson, 645 F.2d at 413), and

  the plaintiff bears the burden to prove the facts sufficient to establish subject matter jurisdiction.

  See OSI, Inc. v. United States, 285 F.3d 947, 951 (11th Cir. 2002).

         III.    Discussion

         First, OJ Commerce argues that Counterclaim III – Declaratory Judgment – Noco Claim

  under 2018-19 Policy and Counterclaim IV -- Declaratory Judgment – Noco Claim under 2017-

  18 Policy of Beazley’s Counterclaims (the “Noco Counterclaims”), are repetitive to Counts III

  and IV of Plaintiff’s Complaint, and serve no useful purpose, as the declaratory relief sought is

  for the very same coverage sought in Plaintiff’s complaint, and Defendant already fully

  expressed its position in its affirmative defenses.

                When a defendant brings a counterclaim for declaratory judgment, courts
         should consider “whether resolution of plaintiff’s claim, along with the
         affirmative defenses asserted by defendants, would resolve all questions raised by

                                                     4
Case 0:20-cv-60214-WPD Document 28 Entered on FLSD Docket 04/23/2020 Page 5 of 7



         the counterclaim” in order to determine whether the declaratory-judgment
         counterclaim serves a useful purpose. Medmarc Cas. Ins. Co. v. Pineiro & Byrd
         PLLC, 783 F. Supp. 2d 1214, 1217 (S.D. Fla. 2011) (quoting Gratke v. Andersen
         Windows, Inc., No. 10-963, 2010 WL 5439763, at *3 (D. Minn. Dec. 8, 2010),
         report and recommendation adopted, 2010 WL 5441940 (D. Minn. Dec. 28,
         2010)). If the declaratory-judgment counterclaim “contain[s] repetitious issues
         already before the court by way of the complaint or affirmative defenses,” courts
         often dismiss the redundant counterclaim. Id. (citing Gratke, 2010 WL 5439763,
         at *2).
  Miracle 7, Inc. v. Halo Couture, LLC, No. 13-61643-CIV, 2014 WL 11696708, at *2 (S.D. Fla.

  Jan. 17, 2014). Here, upon the Court’s careful review of the Counts III and IV of OJ

  Commerce’s Complaint to the Noco Counterclaims, the Court agrees with OJ Commerce that the

  Noco Counterclaims serve no useful purpose, as ruling on the original breach of contract claims

  in Counts III and IV of OJ Commerce’s Complaint would necessarily completely resolve this

  dispute. The Court also agrees with OJ Commerce that it appears from the record that Beazley

  added the Noco Counterclaims, despite the fact that they are repetitive declaratory judgement

  counts, in order to attempt to satisfy the jurisdictional amount of its Counterclaim so as to bring

  the separate dispute regarding coverage of the Guidecraft case before the Court in this federal

  action. As a result, Beazley’s Noco Counterclaims serve no useful purpose and shall be

  dismissed.

         Second, OJ Commerce contends that Beazley’s Counterclaims I and II for declaratory

  relief on the Guidecraft action (the “Guidecraft Counterclaims”) should be dismissed for lack of

  subject matter jurisdiction under Rule 12(b)(1). The Court agrees. As an initial matter, there is

  no independent jurisdictional basis under ' 1332 over the Guidecraft Counterclaims, as the

  minimum amount in controversy for diversity jurisdiction is not met. The Guidecraft action was

  dismissed on January 31, 2020; however, Beazley has not argued nor presented evidence that the


                                                   5
Case 0:20-cv-60214-WPD Document 28 Entered on FLSD Docket 04/23/2020 Page 6 of 7



  Guidecraft litigation resulted in more than $75,000 of damages, nor that there is a likelihood that

  the amount of damages from the Guidecraft litigation will increase in the future. See Guidecraft,

  Inc. v. OJCommerce, LLC, case no. 19-62344-AHS (S.D. Fla.) at [DE 31] (“Order of

  Dismissal”). Moreover, supplemental jurisdiction is not available with regard to the Guidecraft

  Counterclaims. To begin with, the Guidecraft Counterclaim is permissive, not compulsory, under

  the “logical relationship test,” and therefore it does not fall within the Court’s ancillary

  jurisdiction See Bianchi v. Nationwide Credit, Inc., No. 12-60588-CIV, 2012 WL 12886182, at

  *2 (S.D. Fla. Dec. 14, 2012) (citing Republic Health Corp. v. Lifemark Hosps. of Fla., 755 F.2d

  1453, 1455 (11th Cir. 1985). Next, supplementary jurisdiction under 28 U.S.C. ' 1367(a) is not

  appropriate, as it does arise out of a common nucleus of operative facts, apart from being based

  on separate alleged breaches of the same contract. See Bianchi, 2012 WL 12886182, at *3. As

  such, the Court lacks subject matter jurisdiction over the Guidecraft Counterclaims and will

  dismiss accordingly.

         IV.     CONCLUSION

         Based upon the foregoing, it is hereby ORDERED AND ADJUDGED as follows:

         1. OJ Commerce’s Motion to Dismiss Beazley’s Counterclaim [DE 20] is GRANTED;

         2. Beazley’s Counterclaim [DE 13] at pp. 11-23 is DISMISSED.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

  23rd day of April, 2020.




                                                    6
Case 0:20-cv-60214-WPD Document 28 Entered on FLSD Docket 04/23/2020 Page 7 of 7




  Copies furnishes to:
  Counsel of Record




                                       7
